       Case 1:19-cv-02142-RMB-BCM Document 19 Filed 03/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- x
LEK SECURITIES CORPORATION AND                                      :
ROX SYSTEMS, INC.                                                   :
                                                                    :
                              Plaintiffs,
                                                                    :   Civil Action No. 1:19-cv-02142-
                                                                    :   RMB-BCM
                            - against -
                                                                    :
NICOLAS LOUIS, JONATHAN FOWLER, VOLANT :
HOLDING, LLC d/b/a VOLANT TRADING,                                  :
VOLANT TRADING LLC, VOLANT LIQUIDITY, :
LLC, AND VOLANT EXECUTION, LLC                                      :
                                                                    :
                                                                    :
                               Defendants.                          :
------------------------------------------------------------------- x
                       DECLARATION OF HANNAH M. THIBIDEAU, ESQ.


                  I, Hannah M. Thibideau, Esq., hereby declare as follows:

                  1.       I am an attorney-at-law admitted to practice in this Court, an associate

with the law firm Schulte Roth & Zabel LLP (“SRZ”), counsel to Volant Holding, LLC d/b/a

Volant Trading, Volant Trading LLC, Volant Liquidity, LLC, and Volant Execution, LLC

(together, the “Volant Defendants”). I respectfully make this declaration in opposition to Lek

Securities Corporation (“Lek”) and ROX Systems, Inc.’s (“ROX,” together with Lek, the

“Plaintiffs”) application for a preliminary injunction and temporary restraining order based upon

my personal knowledge of the facts recited herein.

                  2.       Attached hereto as Exhibit A is a true and correct copy of a proposed

order, which the Volant Defendants believe more accurately reflects the Court’s rulings and

determinations during the March 8, 2019 hearing before the Court. The Volant Defendants

respectfully submit that Exhibit A should replace the Order to Show Cause that the Court so

ordered and entered on the Court’s docket following the March 8, 2019 hearing, which included
      Case 1:19-cv-02142-RMB-BCM Document 19 Filed 03/13/19 Page 2 of 2



what the Volant Defendants believed were inconsistencies with the Court’s rulings and

determinations.

                3.     Attached hereto as Exhibit B are true and correct copies of the Volant

Defendants’ Objections and Responses to Plaintiffs’ [Proposed] First Set of Limited, Expedited

Document Requests to the Volant Defendants.

                4.     Attached hereto as Exhibit C are true and correct copies of the Volant

Defendants’ Objections and Responses to Plaintiffs’ [Proposed] First Set of Limited, Expedited

Interrogatories to the Volant Defendants.

                5.     Attached hereto as Exhibit D is a true and correct copy of a letter from

counsel for Plaintiffs to SRZ, dated January 24, 2019, (1) acknowledging a phone call from

Howard Schiffman of SRZ made on behalf of the Volant Defendants regarding their interest in

hiring the Individual Defendants and (2) voicing concerns over Defendants Nicolas Louis’ and

Jonathon Fowler’s Non-Compete and Confidentiality Agreements with Plaintiffs.


                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.




Executed on:    March 13, 2019
                New York, New York

                                                        /s/ Hannah M. Thibideau
                                                            Hannah M. Thibideau




                                                 2
